Title: To George Washington from Major Alexander Clough, 23 May 1778
From: Clough, Alexander
To: Washington, George


                    
                        Sir
                        Hickory Town [Pa.]May 23d 11 Oclock A.M. May 23d [1778]
                    
                    I received Your Excellencys instructions Yesterday in the afternoon, the Horse being much fatigued I thought it necessary to give them a short time for refreshment in the main sent down two partys of a Sergt and six men each, the one to be under the directions of Captn McLean the other to the officer Commanding at Plymouth meeting House—Captn McLean sent me the Inclos’d in consequence of which I purpose down to white marsh Church with the whole party this afternoon—I have the Honor to remain your Excellencys most Obedient Hume Servant
                    
                        A. Clough
                    
                